Case 2:19-cv-00092-JRG-RSP Document 466 Filed 06/18/21 Page 1 of 9 PageID #: 19805




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF TEXAS
                                 MARSHALL DIVISION

   TEAM WORLDWIDE CORPORATION,

          Plaintiff,                        Case No. 2:19-cv-92-JRG-RSP

   v.                                       LEAD CASE

   ACADEMY, LTD D/B/A ACADEMY
   SPORTS + OUTDOORS,

          Defendant.

   ACE HARDWARE CORPORATION,                Case No. 2:19-cv-00093-JRG-RSP

   AMAZON.COM, INC, AMAZON.COM LLC, Case No. 2:19-cv-00094-JRG-RSP

   BED BATH & BEYOND INC.,                  Case No. 2:19-cv-00095-JRG-RSP

   COSTCO WHOLESALE CORPORATION,            Case No. 2:19-cv-00096-JRG-RSP

   DICK'S SPORTING GOODS, INC.,             Case No. 2:19-cv-00097-JRG-RSP

   THE HOME DEPOT, INC.,                    Case No. 2:19-cv-00098-JRG-RSP

   MACY'S, INC., MACY'S.COM, LLC,           Case No. 2:19-cv-00099-JRG-RSP

   TARGET CORPORATION, and TARGET Case No. 2:19-cv-00100-JRG-RSP
   BRANDS, INC.,

   SEARS, ROEBUCK AND CO., SEARS            Case No. 2:20-cv-00006-JRG-RSP
   HOLDINGS     CORPORATION,          and
   TRANSFORM HOLDCO LLC,
                                            CONSOLIDATED CASES
          Defendants.


        DEFENDANTS’ OBJECTIONS TO THE REPORT AND RECOMMENDATION
            ON THE MOTION FOR SUMMARY JUDGMENT OF INVALIDITY
                     FOR LACK OF WRITTEN DESCRIPTION
Case 2:19-cv-00092-JRG-RSP Document 466 Filed 06/18/21 Page 2 of 9 PageID #: 19806




          Pursuant to Fed. R. Civ. P. 72(a) and Local Rule CV-72(b), Defendants respectfully object

   to the Magistrate Judge’s Report and Recommendation on Defendants Motion for Summary

   Judgment of Invalidity for Lack of Written Description. (See Dkt. No. 449 [“Report and

   Recommendation”].) In the Report and Recommendation, the Magistrate Judge determined that “a

   reasonable jury may find Figures 13A, 13B, 14, and 15 are sufficient to disclose a non-detachable

   pump body that is partially recessed into the inflatable body to a person of ordinary skill in the

   art.” (Id. at 12.) This was clearly erroneous and contrary to law.

     I.   Background

          U.S. Patent No. 9,211,018 (the “’018 Patent”) includes two independent claims: claims 1

   and 14. (Dkt. No. 1-1, at 32.) Claims 1 and 14 each recite the limitation: “wherein the pump body

   is built into the exterior wall and wholly or partially recessed into the inflatable body.” (Id.) The

   Court construed “built into” as having its plain and ordinary meaning, which includes a “not

   detachable from” requirement. (Dkt. No. 177, at 24.) The Magistrate Judge correctly determined

   that this limitation is directed to two separate and distinct species: (1) a non-detachable, wholly

   recessed pump body species (the “Non-detachable, Wholly Recessed Species”); and (2) a non-

   detachable, partially recessed species (the “Non-detachable, Partially Recessed Species”). (Report

   and Recommendation, at 8.) In so doing, the Magistrate Judge correctly rejected TWW’s argument

   to the contrary. (Id. (“While ‘partially recessed’ does require the pump body be recessed to some

   degree, the differentiation between ‘wholly or partially recessed’ indicates ‘partially recessed’

   excludes ‘wholly recessed.’ Accordingly, TWW’s first argument does not follow.”).)

          The ’018 Patent claims priority to U.S. Patent Application No. 09/738,331 (the “As-Filed

   Specification”), which was filed on December 18, 2000 and ultimately matured into U.S. Patent

   No. 6,793,469 (the “’469 Patent”). (Dkt. No. 1-1, code (60).) TWW maintains that the ’018 Patent



                                                   -1-
Case 2:19-cv-00092-JRG-RSP Document 466 Filed 06/18/21 Page 3 of 9 PageID #: 19807
Case 2:19-cv-00092-JRG-RSP Document 466 Filed 06/18/21 Page 4 of 9 PageID #: 19808




    II.   Argument

          The Report and Recommendation is clearly erroneous and contrary to law for several

   reasons.

          First, the Report and Recommendation erroneously determined that the tenth embodiment

   (Figure 15) may provide support for the Non-detachable, Partially Recessed Species. (Report and

   Recommendation, at 12.) However, TWW did not dispute that the tenth embodiment disclosed

   only a wholly recessed (as opposed to a partially recessed) pump body arrangement. (Compare

   Dkt. No. 209, Statement of Fact [“SUF”] No. 5 (stating that the tenth embodiment is directed to a

   “wholly recessed” arrangement), with Dkt. No. 245, at 7 (not disputing that fact).) Thus, pursuant

   to this Court’s Local Rules and basic summary judgment practice, the tenth embodiment does not

   provide support for the Non-detachable, Partially Recessed Species. Regions Equip. Fin. Corp. v.

   AT 2400, Off. No. 530775, No. 1:10-CV-215, 2010 WL 11531292, at *3 n.5 (E.D. Tex. Sept. 2,

   2010), aff’d, 640 F.3d 124 (5th Cir. 2011) (“Under Local Rule CV-56(c), the court assumes that

   the facts as claimed and supported by admissible summary judgment evidence by the moving party

   are true, unless controverted by the non-moving party in its response and supported by admissible

   summary judgment evidence.”). Indeed, if the Magistrate Judge were correct regarding the tenth

   embodiment, the ’018 Patent would be invalid for a different reason—specifically, the ’018 Patent

   would lack written description support for the Non-detachable, Wholly Recessed Species, as the

   only remaining relevant embodiments (the eighth and ninth embodiments) are directed to partially

   recessed arrangements. (Compare Dkt. No. 209, SUF Nos. 6 and 7 (stating that the eighth and

   ninth embodiments are directed to “partially recessed” arrangements), with Dkt. No. 245, at 7 (not

   disputing these facts).)

          Second, the Report and Recommendation overlooks determinative evidence—in the form

                                                 -3-
Case 2:19-cv-00092-JRG-RSP Document 466 Filed 06/18/21 Page 5 of 9 PageID #: 19809




   of testimony from TWW’s expert (Dr. Stevick) and TWW’s own public admissions—that the As-

   Filed Specification is silent as to the non-detachability of the pump body in the eighth and ninth

   embodiments. With respect to the eighth embodiment, Dr. Stevick testified that



                 (Dkt. No. 209-2 (Ex. 7), 184:3-10 (emphasis added).) Dr. Stevick testified similarly

   with respect to the ninth embodiment, acknowledging that

                                                . (Id. at 186:6-12 (emphasis added), 186:22-187:9.)

   TWW’s representations regarding the teachings of the As-Filed Specification for these

   embodiments in filings before the Federal Circuit are consistent with Dr. Stevick’s testimony. (Dkt.

   No. 291-2, at 17 (“[T]he specification is simply silent as to whether the Eighth and Ninth

   embodiments are detachable or not detachable” (emphasis added)); Dkt. No. 291-3, at 28.) In light

   of such evidence, no reasonable jury could find that the As-Filed Specification provides written

   description support for the Non-detachable, Partially Recessed Species. Hyatt v. Boone, 146 F.3d

   1348, 1353 (Fed. Cir. 1998) (“It is insufficient as written description, for purposes of establishing

   priority of invention, to provide a specification that does not unambiguously describe all

   limitations.”). It was clear error for the Magistrate Judge to find otherwise and, notably, completely

   ignore this evidence in reaching that conclusion. (See generally Report and Recommendation.)

          Third, the Report and Recommendation focuses on the disclosure of the ’018 Patent, rather

   than the As-Filed Specification. Specifically, the Court analyzed only Figures 13A, 13B, 14, and

   15 of the ’018 Patent and explained that it was “persuaded by TWW’s argument that the figures

   are sufficient to disclose a non-detachable pump body that is partially recessed into the inflatable

   body.” (Report and Recommendation, at 8-12.) The Magistrate Judge’s focus on Figures 13A, 13B,

   14, and 15 in the ’018 Patent—rather than the figures as they appeared in the As-Filed Specification

                                                   -4-
Case 2:19-cv-00092-JRG-RSP Document 466 Filed 06/18/21 Page 6 of 9 PageID #: 19810




   that TWW relies upon for priority (Dkt. No. 245, at 6)—is contrary to black-letter law. Ariad

   Pharm., Inc. v. Eli Lilly and Co., 598 F.3d 1336, 1351 (Fed. Cir. 2010) (en banc) (“[T]he test for

   sufficiency is whether the disclosure of the application relied upon reasonably conveys to those

   skilled in the art that the inventor had possession of the claimed subject matter as of the filing

   date.” (emphasis added)). It is also contrary to TWW’s own arguments, which focus on the

   “original drawings” in the As-Filed Specification, as binding authority requires. (Dkt. No. 245, at

   11.) This is significant because neither Figure 14 nor Figure 15 in the As-Filed Specification

   disclose the inflatable body; instead, they simply disclose pumps. (Compare Dkt. No. 209-2 (Ex.

   1), at TWW_CONSOL-00000075-0000076 (omitting reference numerals 90, 180 and

   corresponding disclosure), with Dkt. No. 1-1, Figs. 14 and 15 (including reference numerals 90,

   180 and corresponding disclosure).) By focusing only on the ’018 Patent and not the As-Filed

   Specification, the Magistrate Judge overlooked this important omission.

   III.   Conclusion

          For at least the foregoing reasons, Defendants respectfully object to the Magistrate Judge’s

   Report and Recommendation on Defendants Motion for Summary Judgment of Invalidity for Lack

   of Written Description. (See Dkt. Nos. 209, 449 [Report and Recommendation].) Defendants

   respectfully request that the Court not adopt the Report and Recommendation and instead enter an

   Order finding that the ’018 Patent is invalid.

   Dated: June 18, 2021                      Respectfully submitted,

                                              /s/ Reid E. Dodge
                                                  Charles Everingham IV
                                                  State Bar No. 00787447
                                                  WARD SMITH & HILL, PLLC
                                                  P.O. Box 1231
                                                  Longview, TX 75606-1231

                                                    -5-
Case 2:19-cv-00092-JRG-RSP Document 466 Filed 06/18/21 Page 7 of 9 PageID #: 19811




                                      (903) 757-6400 (telephone)
                                      (903) 757-2323 (facsimile)
                                      Email: ce@wsfirm.com

                                      Counsel for Defendants Ace Hardware
                                      Corporation; Dick’s Sporting Goods, Inc.; Home
                                      Depot U.S.A., Inc. and Home Depot Product
                                      Authority, LLC; Target Corporation; Sears,
                                      Roebuck and Co., and Sears Holdings Corporation;
                                      and Transform SR LLC and Transform KM LLC

                                      FAEGRE DRINKER BIDDLE & REATH LLP
                                      R. Trevor Carter (admitted in E.D. Texas)
                                      trevor.carter@faegredrinker.com
                                      Andrew M. McCoy (admitted in E.D. Texas)
                                      andrew.mccoy@faegredrinker.com
                                      Reid E. Dodge (admitted in E.D. Texas)
                                      reid.dodge@faegredrinker.com
                                      300 N. Meridian St., Suite 2500
                                      Indianapolis, IN 46204
                                      (317) 237-0300 (telephone)
                                      (317) 237-1000 (facsimile)

                                      Lauren M.W. Steinhaeuser (admitted in E.D. Texas)
                                      lauren.steinhaeuser@faegredrinker.com
                                      90 S. Seventh St., Suite 2200
                                      Minneapolis, MN 55402
                                      (612) 766-7000 (telephone)

                                      Bethany N. Mihalik (admitted in E.D. Texas)
                                      bethany.mihalik@faegredrinker.com
                                      1500 K Street NW, Suite 1100
                                      Washington, DC 20005
                                      Tel: 202-312-7440

                                      Counsel for Defendants Academy, Ltd d/b/a
                                      Academy Sports + Outdoors; Ace Hardware
                                      Corporation; Dick’s Sporting Goods, Inc.; Home
                                      Depot U.S.A., Inc. and Home Depot Product
                                      Authority, LLC; Target Corporation; Sears,
                                      Roebuck and Co., and Sears Holdings Corporation;
                                      and Transform SR LLC and Transform KM LLC


                                   /s/ John S. Artz

                                        -6-
Case 2:19-cv-00092-JRG-RSP Document 466 Filed 06/18/21 Page 8 of 9 PageID #: 19812




                                      DICKINSON WRIGHT PLLC
                                      John S. Artz
                                      jsartz@dickinsonwright.com
                                      350 S. Main St., Suite 300
                                      Ann Arbor, MI 48104
                                      (734) 623-7075

                                      Steven A. Caloiaro
                                      scaloiaro@dickinsonwright.com
                                      100 W. Liberty St., Suite 940
                                      Reno, NV 8951
                                      (775) 343-7500

                                      Peter E. Doyle
                                      pdoyle@dickinsonwright.com
                                      2600 W. Big Beaver Rd., Suite 300
                                      Troy, MI 48084-3312
                                      (248) 205-5978

                                      Counsel for Defendants Academy, Ltd d/b/a
                                      Academy Sports + Outdoors and Target
                                      Corporation


                                   /s/ Robert T. Cruzen
                                       Robert T. Cruzen
                                       KLARQUIST SPARKMAN LLP
                                       One World Trade Center
                                       121 SW Salmon St., Suite 1600
                                       Portland, OR 97204
                                       Counsel for Defendants Amazon.com, Inc.
                                       and Amazon.com LLC

                                    /s/ Walter Hill Levie III
                                       John W. Harbin
                                       Gregory J. Carlin
                                       Walter Hill Levie III
                                       MEUNIER CARLIN & CURFMAN LLC
                                       999 Peachtree St. NE, Suite 1300
                                       Atlanta, GA 30309

                                      Counsel for Defendants Bed Bath & Beyond Inc.;
                                      Costco Wholesale Corporation; Macy’s Retail
                                      Holdings, Inc. and Macy’s.com, LLC; Target


                                       -7-
Case 2:19-cv-00092-JRG-RSP Document 466 Filed 06/18/21 Page 9 of 9 PageID #: 19813




                                                 Corporation; and Amazon.com, Inc. and
                                                 Amazon.com, LLC

                                                 Michael C. Smith
                                                 State Bar No. 18650410
                                                 Siebman, Forrest, Burg & Smith, LLP
                                                 113 E. Austin St.
                                                 Marshall, TX 75671
                                                 Office: 903-938-8900
                                                 michael.smith@siebman.com

                                                 Counsel for Defendants Academy, Ltd d/b/a
                                                 Academy Sports + Outdoors; Ace Hardware
                                                 Corporation; Amazon.com, Inc. and Amazon.com
                                                 LLC; Bed Bath & Beyond Inc.; Costco Wholesale
                                                 Corporation; Dick’s Sporting Goods, Inc.; Macy’s
                                                 Retail Holdings, Inc. and Macy’s.com, LLC; Home
                                                 Depot U.S.A., Inc. and Home Depot Product
                                                 Authority, LLC; and Target Corporation


                                    CERTIFICATE OF SERVICE

          I hereby certify that a copy of the foregoing document was filed electronically, under seal,

   in compliance with Local Rule CV-5(a)(7). A complete and unredacted copy of this document was

   served on counsel of record, all of whom have consented to electronic service, via email on June

   18, 2021.

                                                 /s/ Reid E. Dodge



                CERTIFICATE OF AUTHORIZATION TO FILE UNDER SEAL

          The undersigned hereby certifies that Defendants’ Objections to the Report and

   Recommendation on the Motion for Summary Judgment of Invalidity for Lack of Written

   Description is filed under seal pursuant to the Protective Order (Dkt. 94).

                                                 /s/ Reid E. Dodge


                                                  -8-
